DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9 and 10 are withdrawn.  Claims 1-8 and 11-20 are currently pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jon (US 2015/0274930).
Jon exemplifies preparing a masterbatch composition comprising a composite of polymer resin material and boron nitride, where the masterbatch is prepared as follows:

    PNG
    media_image1.png
    207
    403
    media_image1.png
    Greyscale

	The boron nitride is disclosed as a hBN platelets, which inherently meets applicants’ “anisotropic thermally conductive filler”, as the thermal conductivity of the platelet is different in length than in width.
	The novolac resin meets applicants’ binder and thermosetting resin.
	In the above preparation, the composite particles are formed by mixing, compounding and grinding, inherently providing composite particles where the hBN is randomly oriented.
	Jon anticipates instant claims 1, 4, 5 and 8.

Claims 1, 2, 4-8, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (US 2015/0090922).
Hatakeyama exemplifies blending boron nitride and a polymer matrix, so that a mixture of a solid content was prepared.  Next, the obtained mixture was fractured for 10 second with a pulverizer so that a fine mixture powder was obtained.  Next, the obtained mixture was set in a vacuum heating and pressing device (p. 31, [0662]-[0669]).  Hatakeyama exemplifies the boron nitride as PT-110 and the polymer matrix as epoxy resin (p. 35, Table 1, Examples 1-2).  Hatakeyama discloses that the boron nitride particles are in a plate or flake shape (p. 21, [0467]-[0472]), inherently suggesting an anisotropic thermally conductive filler.  
Hatakeyama exemplifies preparing a mixed and pulverized combination of the BN and epoxy resin, inherently resulting in powders containing the BN in random orientation.
Hatakeyama anticipates instant claims 1, 4, 5, 8, 11, 16, 17 and 20.
As to claims 2, 6, 7, 15, 18 and 19, Hatekeyama discloses that the thermally conductive sheet can contain other inorganic microparticles in addition to the boron nitride particles, specifically listing aluminum oxide as a suitable microparticle (p. 4, [0098], [0100] and [0101]), and can be used in particle shape (p. 21, [0468]), which meets applicants’ non-anisotropic thermally conductive filler.
As to claim 12, Hatakeyama discloses the thermal conductivity in the thickness direction of the thermally conductive sheet as 1.2-10 W/mK.
Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2019-151754; however, for convenience, the machine translation will be cited below.
JP ‘754 exemplifies preparing a sheet by vacuum heat pressing a resin composition comprising boron nitride (HP-40) and alumina (AA-3 and AA-04) and epoxy resin (Resin A), where HP-40 are aggregated plate-like inorganic particles, as evidenced by Zhang (p. 9, [0184]), suggesting an anisotropic filler.
JP ‘754 discloses the sheet as having a ratio of thermal conductivity in a in-plane direction to the thickness of 1.7 or less.  JP ‘754 exemplifies the thermal conductivity in the thickness direction of much more than 4 W/mK (Table 1).
JP ‘754 does not disclose the claimed method steps to make the sheet; however, consider the following:
Claims 11-20 define the product by how the product was made. Thus, claims 11-20 are product-by-process claims. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure a resin sheet comprising boron nitride and alumina particles having random orientation. The reference suggests such a product. 
JP ‘754 anticipates instant claims 11-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jon (US 2015/0274930), as applied above to claims 1, 4, 5 and 8, and further in view of Lem (US 5,576,358).
Jon anticipates instant claims 1, 4, 5 and 8, as described above and applied herein as such, as Jon discloses the preparation of a novolac/boron nitride masterbatch which is prepared by mixing, compounding and grinding, inherently resulting in a composite powder where the boron nitride platelets are randomly oriented.
As to claim 3, Jon teaches that 95-100% of the particles pass through a 200 mesh screen, suggesting the particles as having a particle size of less than 75 micron, the range of which overlaps with the claimed range of 10-5000 micron, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Jon teaches that the compositions are used for forming break pads, teaching that the compositions can further include abrasives, and can be formed into break pads by melting and molding; however, does not give specific examples of abrasives or molding methods.
Lem teaches compositions for preparing brake pads comprising a friction modifier, where the friction modifier is described as an abrasive friction modifier, and includes magnesium oxide (col. 3, ll. 46-57), where the friction modifier is described as having an aspect ratio of about 1 (col. 7, ll. 18-21), suggesting the magnesium oxide friction modifier as a non-anisotropic thermally conductive filler.  Lem exemplifies preparing the brake pads by way of press molding (col. 12, ll. 24-35, Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included magnesium oxide as an abrasive in Jon as these are commonly used abrasives, and formed the break pad by way of press molding, as this is a common way of forming break pads, as taught by Lem.
Jon in view of Lem is prima facie obvious over instant claims 2, 3, 6, 7, 11 and 15-20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2015/0090922), as applied above to claims 1, 2, 4-8, 11 and 15-20.
Hatakeyama anticipates instant claims 1, 2, 4-8, 11 and 15-20, as described above and applied herein as such, as Hatakeyama discloses preparing a mixture of epoxy resin and platelet boron nitride, followed by pulverization, inherently suggesting a powder mixture containing randomly oriented boron nitride.
As to claim 12, Hatakeyama teaches the thermal conductivity in the thickness direction of the thermally conductive sheet as 1.2-10 W/mK, which overlaps with the claimed range of 4-300 W/mK, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766